Exhibit 10.8

 

[Citizens Community Federal Letterhead]       P.O. Box 218      
    Altoona, Wisconsin 54720           715.836.9994           Fax 715.830.4086

October 31, 2012

Mr. David B. Westrate

Compensation Committee Chairman

Citizens Community Federal

2174 EastRidge Center

Eau Claire, WI 54701

Mr. Edward H. Schaefer

4540 Meadowbrook Court

Eau Claire, WI 54701

Dear Edward:

We are pleased to offer you an extension of the employment agreement dated July
1, 2010. All terms of the agreement will stay unchanged with the exception of
page 2 “Term.” The term of the Agreement will be extended from December 31,
2013, to December 31, 2014.

All your efforts on behalf of Citizens Community Federal are much appreciated.
We look forward to continued success under your leadership.

Sincerely,

 

/s/ David B. Westrate

David B. Westrate

Chairman of the Compensation Committee

Citizens Community Bancorp, Inc.

 

Acceptance:   /s/ Edward H. Schaefer   Edward H. Schaefer, President and CEO  
Date: October 29, 2012